         Case 1:18-cv-08650-RA Document 54 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       USDC-SDNY
 JUAN CARLOS ALVARADO AND ALBERT                                       DOCUMENT
 TETLAMATZI, individually and on behalf of                             ELECTRONICALLY FILED
 others similarly situated,                                            DOC#:
                                                                       DATE FILED: 8-19-20
                               Plaintiffs,

                          v.                                        18-CV-8650 (RA)

 NEW RAMS DELI PLUS INC. doing business                                  ORDER
 as NEW RAM’S DELI PLUS, RAMS DELI
 PLUS INC. doing business as NEW RAM’S
 DELI PLUS, MAHDI AWATH, ENEES
 SALEH, AND AL-FAHAD WAHEEB

                               Defendants.



RONNIE ABRAMS, United States District Judge:

         The Court has been advised that the parties have reached a settlement in this action.

No later than August 24, 2020, the parties shall advise the Court whether they consent to

proceed before Judge Aaron for approval of their settlement agreement pursuant to Cheeks

v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). If so, they shall

complete and submit the Notice, Consent, and Reference of a Civil Action to a Magistrate

Judge form, available at http://www.uscourts.gov/forms/civil-forms/notice-consent-and-

reference-civil-action-magistrate-judge.

SO ORDERED.

Dated:      August 19, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
